Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 08, 2017

The Court of Appeals hereby passes the following order:

A18A0081. IMAN ASANTE SHUMPERT v. BERT BRANTLEY,
    COMMISSION GEORGIA DEPARTMENT OF DRIVER SERVICES.

      Iman Asante Sumpert has filed a notice of appeal from an order of the superior
court affirming the order of an administrative agency’s decision to revoke his driver’s
license. The appellee has filed a motion to dismiss, contending that Shumpert was
required to follow the discretionary appeal procedures. We agree.
      Under OCGA § 5-6-35 (a) (1), a party must follow the discretionary appeal
procedures to obtain review of a superior court decision reviewing the decision of an
administrative agency. Prison Health Svcs. v. Dept. of Administrative Svcs., 265 Ga.
810, 811 (1) (462 SE2d 601) (1995). Shumpert’s failure to follow the proper avenue
of appeal deprives this Court of jurisdiction to consider the appeal. Accordingly, the
motion to dismiss is GRANTED and this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/08/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.